DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks and amended claims filed 11/08/2021, with respect to the interpretation of claim language in claims 7 and 9-11 under 112(f) have been fully considered and are persuasive.  The interpretation of the claim language of claim 7 and 9-11 under 112(f) has been withdrawn. 

Applicant’s arguments, see remarks and amended claims filed 11/08/2021, with respect to the rejection of claims 2-6, 8-9, and 11 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 2-6, 8-9, and 11 under 35 USC 112(b) has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1-12 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-8, 11-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polichetti et al. (“A computationally efficient nonlinear beamformer based on p-th root signal compression for enhanced ultrasound B-mode imaging” 2017), hereinafter “Polichetti.”

Regarding claim 1, Polichetti discloses a method of establishing data values for acoustic inspection presentation or acoustic imaging presentation (“A computationally efficient nonlinear beamformer based on p-th root signal compression for enhanced ultrasound B-mode imaging” Title; “To improve the quality of focused ultrasound images… we propose a computationally efficient algorithm based on nonlinear operations which consists in applying DAS to the p-th root of the raw echo signals, followed by p-powering and band-pass filtering” Abstract):
receiving ultrasonic response signals (“N raw radio-frequency (RF) signals yi(t) recorded by N transducers of the probe, where i is the sensor index (i = 1...N ).” A. Delay-And-Sum Beamforming);
establishing analytic signal values corresponding to the received ultrasonic response signals, the analytic signal values comprising respective pairs comprising a magnitude value (“If DAS is applied on the signed pth root of signals, each image line can be expressed as: rNL-p-DAS(x,t’)=                        
                            
                                
                                    (
                                    
                                        
                                            1
                                        
                                        
                                            N
                                        
                                    
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            s
                                            i
                                            g
                                            n
                                            (
                                            
                                                
                                                    s
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                
                                            
                                            )
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    s
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            (
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                            )
                                                        
                                                    
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                    )
                                
                                
                                    p
                                
                            
                        
                    ” B. Proposed Non-Linear Beamforming Method; “Fig. 1. Block diagram of the proposed beamforming method to generate an image line from its corresponding rephased echo signals si(t’).” Fig. 1; wherein |si(t’)| is a magnitude value) and a phase value (The algorithm performs a DAS on the pth root of the rephased echo signals; the obtained image is then p-powered and band-pass filtered.” I. Introduction; “To recover the image line rDAS(x, z) through coherent summation of the N RF signals yi(t), they first need to be rephased along the z axis. At a fixed position x, the corrected time axis t’ = 2z/c0 is used to express the N rephrased signals si(t’) as follows: [Equation 2]. Finally, the summation on the rephrased signals si(t’) is performed to obtain the image line at x: [Equation th root of signals, each image line can be expressed as: rNL-p-DAS(x,t’)=                        
                            
                                
                                    (
                                    
                                        
                                            1
                                        
                                        
                                            N
                                        
                                    
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            s
                                            i
                                            g
                                            n
                                            (
                                            
                                                
                                                    s
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                
                                            
                                            )
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    s
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            (
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                            )
                                                        
                                                    
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                    )
                                
                                
                                    p
                                
                            
                        
                    ” B. Proposed Non-Linear Beamforming Method; “Fig. 1. Block diagram of the proposed beamforming method to generate an image line from its corresponding rephased echo signals si(t’).” Fig. 1; wherein sign(si(t’)) is a phase value); 
performing a summation of respective products, the products established according to a respective set of analytic signal values, wherein a multiplier in a respective one of the respective products in the summation comprises a representation of the phase value from a respective one of the respective pairs, and a multiplicand comprises a representation of the corresponding magnitude value raised to a fractional exponent; and raising a result of the summation to an exponent representing an inverse of the fractional exponent, to provide one of a data value for an A-scan representation or a data value for a pixel in an image (“In ultrasound B-Mode imaging, Delay-And-Sum (DAS) is the common beamformer used to reconstruct each pixel of the image by coherently combining recorded signals.” I. Introduction; “Then, the time-of-flight for a pixel located at (x, z) with respect to each sensor located at (xi, 0) is computed as: [Equation 1]…The algorithm performs a DAS on the pth root of the rephased echo signals; the obtained image is then p-powered and band-pass filtered.” I. Introduction; “To recover the image line rDAS(x, z) through coherent summation of the N RF signals yi(t), they first need to be rephased along the z axis. At a fixed position x, the corrected time axis t’ = 2z/c0 is used to express the N rephrased signals si(t’) as follows: [Equation 2]. Finally, the summation on the rephrased signals si(t’) is performed to obtain the image line at x: [Equation 3]” A. Delay-And-Sum Beamforming; “If DAS is applied on the signed pth root of signals, each image line can be expressed as: rNL-p-DAS(x,t’)=                        
                            
                                
                                    (
                                    
                                        
                                            1
                                        
                                        
                                            N
                                        
                                    
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            s
                                            i
                                            g
                                            n
                                            (
                                            
                                                
                                                    s
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                
                                            
                                            )
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    s
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            (
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                            )
                                                        
                                                    
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                    )
                                
                                
                                    p
                                
                            
                        
                    ” B. Proposed Non-Linear Beamforming Method; “Fig. 1. Block diagram of the proposed beamforming method to generate an image line from its corresponding rephased echo signals si(t’).” Fig. 1).

Regarding claim 2, Polichetti discloses the fractional exponent is ½ and the inverse of the fractional exponent is 2 (“In the case of p = 2, the proposed method is a really close approximation of the i(t’) signals...” C. F-DMAS Beamforming Algorithm Approximation).

Regarding claim 4, Polichetti discloses the performing the summation includes applying a delay value to respective analytic signal values corresponding to a respective transmit aperture location, or to a respective receive aperture location, or corresponding to both the respective transmit aperture location and the respective receive aperture location (“Each image line rDAS(x, z) - where x is the lateral axis and z the depth axis - is obtained using N raw radio-frequency (RF) signals yi(t) recorded by N transducers of the probe, where i is the sensor index (i = 1...N )… Then, the time-of-flight for a pixel located at (x, z) with respect to each sensor located at (xi, 0) is computed as: [Equation 1]. To recover the image line rDAS(x,z) through coherent summation of the N rf signals yi(t), they first need to be rephrased aong the z axis. At a fixed position x, the corrected time axis t’ = 2z/c0 is used to express the N rephrased signals si(t’) as follows: [Equation 2]. Finally, the summation on the rephased signals si(t’) is performed to obtain the image line at x: [Equation 3]” A. Delay-And-Sum Beamforming; “Fig. 1. Block diagram of the proposed beamforming method to generate an image line from its corresponding rephased echo signals si(t’).” Fig. 1; see also aperture settings in Table I).

Regarding claim 6, Polichetti discloses the multiplier comprises a complex exponential representation including the phase value (“The algorithm performs a DAS on the pth root of the rephased echo signals; the obtained image is then p-powered and band-pass filtered.” I. Introduction; “To recover the image line rDAS(x, z) through coherent summation of the N RF signals yi(t), they first need to be rephased along the z axis. At a fixed position x, the corrected time axis t’ = 2z/c0 is used to express the N rephrased signals si(t’) as follows: [Equation 2]. Finally, the summation on the rephrased signals si(t’) is performed to obtain the image line at x: [Equation 3]” A. Delay-And-Sum Beamforming; “If DAS is applied on the signed pth root of signals, each image line can be expressed as: rNL-p-                        
                            
                                
                                    (
                                    
                                        
                                            1
                                        
                                        
                                            N
                                        
                                    
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            s
                                            i
                                            g
                                            n
                                            (
                                            
                                                
                                                    s
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                
                                            
                                            )
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    s
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            (
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                            )
                                                        
                                                    
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                    )
                                
                                
                                    p
                                
                            
                        
                    ” B. Proposed Non-Linear Beamforming Method; the complex formulation of the sign function sign z is ei arg z (as evidenced by https://en.wikipedia.org/wiki/Sign_function), thus the complex formulation of                         
                            s
                            i
                            g
                            n
                            (
                            
                                
                                    s
                                
                                
                                    i
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            '
                                        
                                    
                                
                            
                            )
                        
                     is ei arg si(t’)).

Regarding claim 7, Polichetti discloses an ultrasound imaging system (“N raw radio-frequency (RF) signals yi(t) recorded by N transducers of the probe, where i is the sensor index (i = 1...N ).” A. Delay-And-Sum Beamforming):
an acquisition unit configured to receive ultrasonic response signals (“N raw radio-frequency (RF) signals yi(t) recorded by N transducers of the probe, where i is the sensor index (i = 1...N ).” A. Delay-And-Sum Beamforming); and
an imaging unit configured to establish analytic signal values corresponding to the received ultrasonic response signals (“N raw radio-frequency (RF) signals yi(t) recorded by N transducers of the probe, where i is the sensor index (i = 1...N ).” A. Delay-And-Sum Beamforming; “Field II simulator” D. Materials), the analytic signal values comprising respective pairs comprising a magnitude value (“If DAS is applied on the signed pth root of signals, each image line can be expressed as: rNL-p-DAS(x,t’)=                        
                            
                                
                                    (
                                    
                                        
                                            1
                                        
                                        
                                            N
                                        
                                    
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            s
                                            i
                                            g
                                            n
                                            (
                                            
                                                
                                                    s
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                
                                            
                                            )
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    s
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            (
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                            )
                                                        
                                                    
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                    )
                                
                                
                                    p
                                
                            
                        
                    ” B. Proposed Non-Linear Beamforming Method; “Fig. 1. Block diagram of the proposed beamforming method to generate an image line from its corresponding rephased echo signals si(t’).” Fig. 1; wherein |si(t’)| is a magnitude value) and a phase value (The algorithm performs a DAS on the pth root of the rephased echo signals; the obtained image is then p-powered and band-pass filtered.” I. Introduction; “To recover the image line rDAS(x, z) through coherent summation of the N RF signals yi(t), they first need to be rephased along the z axis. At a fixed position x, the corrected time axis t’ = 2z/c0 is used to express the N rephrased signals si(t’) as follows: [Equation 2]. Finally, the summation on the rephrased signals si(t’) is performed to obtain the image line at x: [Equation 3]” A. Delay-And-Sum Beamforming; “If DAS is applied on the signed pth root of signals, each image line can be expressed as: rNL-p-DAS(x,t’)=                        
                            
                                
                                    (
                                    
                                        
                                            1
                                        
                                        
                                            N
                                        
                                    
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            s
                                            i
                                            g
                                            n
                                            (
                                            
                                                
                                                    s
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                
                                            
                                            )
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    s
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            (
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                            )
                                                        
                                                    
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                    )
                                
                                
                                    p
                                
                            
                        
                    ” B. Proposed Non-Linear i(t’).” Fig. 1; wherein sign(si(t’)) is a phase value), perform a summation of respective products, the products according to a respective set of analytic signal values, wherein a multiplier in a respective one of the respective products in the summation comprises a representation of the phase value from a respective one of the respective pairs, and a multiplicand comprises a representation of the corresponding magnitude value raised to a fractional exponent; and wherein the imaging unit is configured to raise a result of the summation to an exponent representing an inverse of the fractional exponent, to provide one of a data value for an A-scan representation or a data value for a pixel in an image (“In ultrasound B-Mode imaging, Delay-And-Sum (DAS) is the common beamformer used to reconstruct each pixel of the image by coherently combining recorded signals.” I. Introduction; “Then, the time-of-flight for a pixel located at (x, z) with respect to each sensor located at (xi, 0) is computed as: [Equation 1]…The algorithm performs a DAS on the pth root of the rephased echo signals; the obtained image is then p-powered and band-pass filtered.” I. Introduction; “To recover the image line rDAS(x, z) through coherent summation of the N RF signals yi(t), they first need to be rephased along the z axis. At a fixed position x, the corrected time axis t’ = 2z/c0 is used to express the N rephrased signals si(t’) as follows: [Equation 2]. Finally, the summation on the rephrased signals si(t’) is performed to obtain the image line at x: [Equation 3]” A. Delay-And-Sum Beamforming; “If DAS is applied on the signed pth root of signals, each image line can be expressed as: rNL-p-DAS(x,t’)=                        
                            
                                
                                    (
                                    
                                        
                                            1
                                        
                                        
                                            N
                                        
                                    
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            s
                                            i
                                            g
                                            n
                                            (
                                            
                                                
                                                    s
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                
                                            
                                            )
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    s
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            (
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                            )
                                                        
                                                    
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                    )
                                
                                
                                    p
                                
                            
                        
                    ” B. Proposed Non-Linear Beamforming Method; “Fig. 1. Block diagram of the proposed beamforming method to generate an image line from its corresponding rephased echo signals si(t’).” Fig. 1).

Regarding claim 8, Polichetti discloses the fractional exponent is ½ and the inverse of the fractional exponent is 2 (“In the case of p = 2, the proposed method is a really close approximation of the i(t’) signals...” C. F-DMAS Beamforming Algorithm Approximation).

Regarding claim 11, Polichetti discloses the multiplier comprises a complex exponential representation of the phase value (“The algorithm performs a DAS on the pth root of the rephased echo signals; the obtained image is then p-powered and band-pass filtered.” I. Introduction; “To recover the image line rDAS(x, z) through coherent summation of the N RF signals yi(t), they first need to be rephased along the z axis. At a fixed position x, the corrected time axis t’ = 2z/c0 is used to express the N rephrased signals si(t’) as follows: [Equation 2]. Finally, the summation on the rephrased signals si(t’) is performed to obtain the image line at x: [Equation 3]” A. Delay-And-Sum Beamforming; “If DAS is applied on the signed pth root of signals, each image line can be expressed as: rNL-p-DAS(x,t’)=                        
                            
                                
                                    (
                                    
                                        
                                            1
                                        
                                        
                                            N
                                        
                                    
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            s
                                            i
                                            g
                                            n
                                            (
                                            
                                                
                                                    s
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                
                                            
                                            )
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    s
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            (
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                            )
                                                        
                                                    
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                    )
                                
                                
                                    p
                                
                            
                        
                    ” B. Proposed Non-Linear Beamforming Method; the complex formulation of the sign function sign z is ei arg z (as evidenced by https://en.wikipedia.org/wiki/Sign_function), thus the complex formulation of                         
                            s
                            i
                            g
                            n
                            (
                            
                                
                                    s
                                
                                
                                    i
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            '
                                        
                                    
                                
                            
                            )
                        
                     is ei arg si(t’)).

Regarding claim 12, Polichetti discloses a computer program product having a non-transitory computer readable medium with computer program code stored thereon that, when executed on a processor, causes the processor to form an ultrasound image (“A computationally efficient nonlinear beamformer based on p-th root signal compression for enhanced ultrasound B-mode imaging” Title; “To improve the quality of focused ultrasound images… we propose a computationally efficient algorithm based on nonlinear operations which consists in applying DAS to the p-th root of the raw echo signals, followed by p-powering and band-pass filtering” Abstract; “Point Spread Function (PSF) and cyst phantom images were simulated thanks to the Field II simulator [3], [4], to compare 4 algorithms: DAS, NL-2-DAS, NL-3-DAS and F-DMAS. The same settings as in [2] are used, simulating a linear-array scan with focused beams. The parameters are presented in Table I.” D. Materials):

the analytic signal values comprising respective pairs comprising a magnitude value (“If DAS is applied on the signed pth root of signals, each image line can be expressed as: rNL-p-DAS(x,t’)=                        
                            
                                
                                    (
                                    
                                        
                                            1
                                        
                                        
                                            N
                                        
                                    
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            s
                                            i
                                            g
                                            n
                                            (
                                            
                                                
                                                    s
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                
                                            
                                            )
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    s
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            (
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                            )
                                                        
                                                    
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                    )
                                
                                
                                    p
                                
                            
                        
                    ” B. Proposed Non-Linear Beamforming Method; “Fig. 1. Block diagram of the proposed beamforming method to generate an image line from its corresponding rephased echo signals si(t’).” Fig. 1; wherein |si(t’)| is a magnitude value) and a phase value (The algorithm performs a DAS on the pth root of the rephased echo signals; the obtained image is then p-powered and band-pass filtered.” I. Introduction; “To recover the image line rDAS(x, z) through coherent summation of the N RF signals yi(t), they first need to be rephased along the z axis. At a fixed position x, the corrected time axis t’ = 2z/c0 is used to express the N rephrased signals si(t’) as follows: [Equation 2]. Finally, the summation on the rephrased signals si(t’) is performed to obtain the image line at x: [Equation 3]” A. Delay-And-Sum Beamforming; “If DAS is applied on the signed pth root of signals, each image line can be expressed as: rNL-p-DAS(x,t’)=                        
                            
                                
                                    (
                                    
                                        
                                            1
                                        
                                        
                                            N
                                        
                                    
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            s
                                            i
                                            g
                                            n
                                            (
                                            
                                                
                                                    s
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                
                                            
                                            )
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    s
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            (
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                            )
                                                        
                                                    
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                    )
                                
                                
                                    p
                                
                            
                        
                    ” B. Proposed Non-Linear Beamforming Method; “Fig. 1. Block diagram of the proposed beamforming method to generate an image line from its corresponding rephased echo signals si(t’).” Fig. 1; wherein sign(si(t’)) is a phase value); 
computer program code for performing a summation of respective products, the products established according to a respective set of analytic signal values, wherein a multiplier in a respective one of the respective products in the summation comprises a representation of the phase value from a respective one of the respective pairs, and a multiplicand comprises a representation of the corresponding magnitude value raised to a fractional exponent; and computer program code for raising a result of the th root of the rephased echo signals; the obtained image is then p-powered and band-pass filtered.” I. Introduction; “To recover the image line rDAS(x, z) through coherent summation of the N RF signals yi(t), they first need to be rephased along the z axis. At a fixed position x, the corrected time axis t’ = 2z/c0 is used to express the N rephrased signals si(t’) as follows: [Equation 2]. Finally, the summation on the rephrased signals si(t’) is performed to obtain the image line at x: [Equation 3]” A. Delay-And-Sum Beamforming; “If DAS is applied on the signed pth root of signals, each image line can be expressed as: rNL-p-DAS(x,t’)=                        
                            
                                
                                    (
                                    
                                        
                                            1
                                        
                                        
                                            N
                                        
                                    
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            s
                                            i
                                            g
                                            n
                                            (
                                            
                                                
                                                    s
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                
                                            
                                            )
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    s
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            (
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                            )
                                                        
                                                    
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                    )
                                
                                
                                    p
                                
                            
                        
                    ” B. Proposed Non-Linear Beamforming Method; “Fig. 1. Block diagram of the proposed beamforming method to generate an image line from its corresponding rephased echo signals si(t’).” Fig. 1).

Regarding claim 13, Polichetti discloses the fractional exponent is ½ and the inverse of the fractional exponent is 2 (“In the case of p = 2, the proposed method is a really close approximation of the F-DMAS, which processes the signed square root of si(t’) signals...” C. F-DMAS Beamforming Algorithm Approximation).

Regarding claim 15, Polichetti discloses the exponent comprises a count of respective sets of analytic signal values (“The algorithm performs a DAS on the pth root of the rephased echo signals; the obtained image is then p-powered and band-pass filtered” I. Introduction; “If DAS is applied on the signed pth root of signals, each image line can be expressed as: rNL-p-DAS(x,t’) =                         
                            
                                
                                    (
                                    
                                        
                                            1
                                        
                                        
                                            N
                                        
                                    
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            s
                                            i
                                            g
                                            n
                                            (
                                            
                                                
                                                    s
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                
                                            
                                            )
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    s
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            (
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                            )
                                                        
                                                    
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                    )
                                
                                
                                    p
                                
                            
                        
                     which can be viewed as equation (3) p-powered” B. Proposed Non-i(t’).” Fig. 1).

Regarding claim 16, Polichetti discloses the data value for the A-scan representation or the data value for a pixel in the image comprises a magnitude of a complex-valued output of raising the result of the summation to the exponent representing the inverse of the fractional exponent (“In ultrasound B-Mode imaging, Delay-And-Sum (DAS) is the common beamformer used to reconstruct each pixel of the image by coherently combining recorded signals.” I. Introduction; “Then, the time-of-flight for a pixel located at (x, z) with respect to each sensor located at (xi, 0) is computed as: [Equation 1]… Finally, the summation on the rephased signals si(t’) is performed to obtain the image line at x: [Equation 3]” A. Delay-And-Sum Beamforming; “If DAS is applied on the signed pth root of signals, each image line can be expressed as: rNL-p-DAS(x,t’)=                        
                            
                                
                                    (
                                    
                                        
                                            1
                                        
                                        
                                            N
                                        
                                    
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            s
                                            i
                                            g
                                            n
                                            (
                                            
                                                
                                                    s
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                
                                            
                                            )
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    s
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            (
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                            )
                                                        
                                                    
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                    )
                                
                                
                                    p
                                
                            
                        
                    ” B. Proposed Non-Linear Beamforming Method; “Fig. 1. Block diagram of the proposed beamforming method to generate an image line from its corresponding rephased echo signals si(t’).” Fig. 1).

Regarding claim 17, Polichetti discloses the exponent comprises a count of respective sets of analytic signal values (“The algorithm performs a DAS on the pth root of the rephased echo signals; the obtained image is then p-powered and band-pass filtered” I. Introduction; “If DAS is applied on the signed pth root of signals, each image line can be expressed as: rNL-p-DAS(x,t’) =                         
                            
                                
                                    (
                                    
                                        
                                            1
                                        
                                        
                                            N
                                        
                                    
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            s
                                            i
                                            g
                                            n
                                            (
                                            
                                                
                                                    s
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                
                                            
                                            )
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    s
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            (
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                            )
                                                        
                                                    
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                    )
                                
                                
                                    p
                                
                            
                        
                     which can be viewed as equation (3) p-powered” B. Proposed Non-Linear Beamforming Method; “Fig. 1. Block diagram of the proposed beamforming method to generate an image line from its corresponding rephased echo signals si(t’).” Fig. 1).

Regarding claim 18, Polichetti discloses the data value for the A-scan representation or the data value for a pixel in the image comprises a magnitude of a complex-valued output of raising the result of i(t’) is performed to obtain the image line at x: [Equation 3]” A. Delay-And-Sum Beamforming; “If DAS is applied on the signed pth root of signals, each image line can be expressed as: rNL-p-DAS(x,t’)=                        
                            
                                
                                    (
                                    
                                        
                                            1
                                        
                                        
                                            N
                                        
                                    
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            s
                                            i
                                            g
                                            n
                                            (
                                            
                                                
                                                    s
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                
                                            
                                            )
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    s
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            (
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                            )
                                                        
                                                    
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                    )
                                
                                
                                    p
                                
                            
                        
                    ” B. Proposed Non-Linear Beamforming Method; “Fig. 1. Block diagram of the proposed beamforming method to generate an image line from its corresponding rephased echo signals si(t’).” Fig. 1).

Regarding claim 19, Polichetti discloses the exponent comprises a count of respective sets of analytic signal values (“The algorithm performs a DAS on the pth root of the rephased echo signals; the obtained image is then p-powered and band-pass filtered” I. Introduction; “If DAS is applied on the signed pth root of signals, each image line can be expressed as: rNL-p-DAS(x,t’) =                         
                            
                                
                                    (
                                    
                                        
                                            1
                                        
                                        
                                            N
                                        
                                    
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            s
                                            i
                                            g
                                            n
                                            (
                                            
                                                
                                                    s
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                
                                            
                                            )
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    s
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            (
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                            )
                                                        
                                                    
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                    )
                                
                                
                                    p
                                
                            
                        
                     which can be viewed as equation (3) p-powered” B. Proposed Non-Linear Beamforming Method; “Fig. 1. Block diagram of the proposed beamforming method to generate an image line from its corresponding rephased echo signals si(t’).” Fig. 1).

Regarding claim 20, Polichetti discloses the data value for the A-scan representation or the data value for a pixel in the image comprises a magnitude of a complex-valued output of raising the result of the summation to the exponent representing the inverse of the fractional exponent (“In ultrasound B-Mode imaging, Delay-And-Sum (DAS) is the common beamformer used to reconstruct each pixel of the image by coherently combining recorded signals.” I. Introduction; “Then, the time-of-flight for a pixel located at (x, z) with respect to each sensor located at (xi, 0) is computed as: [Equation 1]… Finally, the summation on the rephased signals si(t’) is performed to obtain the image line at x: [Equation 3]” A. th root of signals, each image line can be expressed as: rNL-p-DAS(x,t’)=                        
                            
                                
                                    (
                                    
                                        
                                            1
                                        
                                        
                                            N
                                        
                                    
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            s
                                            i
                                            g
                                            n
                                            (
                                            
                                                
                                                    s
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                
                                            
                                            )
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    s
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            (
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                            )
                                                        
                                                    
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                    )
                                
                                
                                    p
                                
                            
                        
                    ” B. Proposed Non-Linear Beamforming Method; “Fig. 1. Block diagram of the proposed beamforming method to generate an image line from its corresponding rephased echo signals si(t’).” Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 3, 5, 9-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Polichetti as applied to claims 1, 7, and 12, respectively, above, and further in view of Wang et al. (“Efficient acceleration for total focusing method based on advanced parallel computing in FPGA” 2017), hereinafter “Wang.”

Regarding claim 3, Polichetti may not explicitly disclose the establishing the analytic signal values comprises performing a Hilbert transform.
However, in the same field of endeavor of phased array imaging, Wang teaches the establishing the analytic signal values comprises performing a Hilbert transform (“A pixel is generated by summation of data from all the transmission-reception pairs. The intensity I of a pixel P(x; z) is expressed by the Eq. (1). [Equation 1]; where, hij is the analytical version of the echo received by element j when element i transmits. [Time of Flight Equation], Is the time of flight between P and element pairs (I,j).” 2.1 TFM Algorithm; “Analytical version of the pixels array can be achieved by Hilbert transform in FPGA without any operations of software.” 2.3 Parallel Architecture for TFM Calculation, 6. Hilbert Transform to Pixels Array).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Wang’s teaching of the total focusing method (TFM) to Polichetti’s disclosure of p-th power beamforming as the “Total focusing method (TFM) has improved resolution and accuracy over traditional ultrasonic phased array technology” (Wang, Abstract).

Regarding claim 5, Polichetti discloses raising the result of the summation to the exponent representing the inverse of the fractional exponent provides a data value for a pixel in an image (“In ultrasound B-Mode imaging, Delay-And-Sum (DAS) is the common beamformer used to reconstruct each i(t’) is performed to obtain the image line at x: [Equation 3]” A. Delay-And-Sum Beamforming; “If DAS is applied on the signed pth root of signals, each image line can be expressed as: rNL-p-DAS(x,t’)=                        
                            
                                
                                    (
                                    
                                        
                                            1
                                        
                                        
                                            N
                                        
                                    
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            s
                                            i
                                            g
                                            n
                                            (
                                            
                                                
                                                    s
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                
                                            
                                            )
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    s
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            (
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                            )
                                                        
                                                    
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                    )
                                
                                
                                    p
                                
                            
                        
                    ” B. Proposed Non-Linear Beamforming Method; “Fig. 1. Block diagram of the proposed beamforming method to generate an image line from its corresponding rephased echo signals si(t’).” Fig. 1).
However, Polichetti may not explictly disclose an image representing an output from a Total Focusing Method (TFM) technique.
However, in the same field of endeavor of phased array imaging, Wang teaches an image representing an output from a Total Focusing Method (TFM) technique (“Based on the full matrix capture, the total focusing method (TFM) is an advanced phased array imaging algorithm, which was proposed by Holmes in 2005.” 1. Introduction).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Wang’s teaching of the total focusing method (TFM) to Polichetti’s disclosure of p-th power beamforming as the “Total focusing method (TFM) has improved resolution and accuracy over traditional ultrasonic phased array technology” (Wang, Abstract).

Regarding claim 9, Polichetti may not explicitly disclose to establish the analytic signal values by performing a Hilbert transform.
However, in the same field of endeavor of phased array imaging, Wang teaches to establish the analytic signal values by performing a Hilbert transform (“A pixel is generated by summation of data from all the transmission-reception pairs. The intensity I of a pixel P(x; z) is expressed by the Eq. (1). [Equation 1]; where, hij is the analytical version of the echo received by element j when element i transmits. [Time of Flight Equation], Is the time of flight between P and element pairs (I,j).” 2.1 TFM 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Wang’s teaching of the total focusing method (TFM) to Polichetti’s disclosure of p-th power beamforming as the “Total focusing method (TFM) has improved resolution and accuracy over traditional ultrasonic phased array technology” (Wang, Abstract).

Regarding claim 10, Polichetti discloses to raise the result of the summation to the exponent representing the inverse of the fractional exponent to provide a data value for a pixel in an image (“In ultrasound B-Mode imaging, Delay-And-Sum (DAS) is the common beamformer used to reconstruct each pixel of the image by coherently combining recorded signals.” I. Introduction; “Then, the time-of-flight for a pixel located at (x, z) with respect to each sensor located at (xi, 0) is computed as: [Equation 1]… Finally, the summation on the rephased signals si(t’) is performed to obtain the image line at x: [Equation 3]” A. Delay-And-Sum Beamforming; “If DAS is applied on the signed pth root of signals, each image line can be expressed as: rNL-p-DAS(x,t’)=                        
                            
                                
                                    (
                                    
                                        
                                            1
                                        
                                        
                                            N
                                        
                                    
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            s
                                            i
                                            g
                                            n
                                            (
                                            
                                                
                                                    s
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                
                                            
                                            )
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    s
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            (
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                            )
                                                        
                                                    
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                    )
                                
                                
                                    p
                                
                            
                        
                    ” B. Proposed Non-Linear Beamforming Method; “Fig. 1. Block diagram of the proposed beamforming method to generate an image line from its corresponding rephased echo signals si(t’).” Fig. 1).
However, Polichetti may not explictly disclose an image representing an output from a Total Focusing Method (TFM) technique.
However, in the same field of endeavor of phased array imaging, Wang teaches an image representing an output from a Total Focusing Method (TFM) technique (“Based on the full matrix capture, the total focusing method (TFM) is an advanced phased array imaging algorithm, which was proposed by Holmes in 2005.” 1. Introduction).


Regarding claim 14, Polichetti may not explicitly disclose establishing the analytic signal values comprises a Hilbert transform.
However, in the same field of endeavor of phased array imaging, Wang teaches establishing the analytic signal values comprises a Hilbert transform (“A pixel is generated by summation of data from all the transmission-reception pairs. The intensity I of a pixel P(x; z) is expressed by the Eq. (1). [Equation 1]; where, hij is the analytical version of the echo received by element j when element i transmits. [Time of Flight Equation], Is the time of flight between P and element pairs (I,j).” 2.1 TFM Algorithm; “Analytical version of the pixels array can be achieved by Hilbert transform in FPGA without any operations of software.” 2.3 Parallel Architecture for TFM Calculation, 6. Hilbert Transform to Pixels Array).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Wang’s teaching of the total focusing method (TFM) to Polichetti’s disclosure of p-th power beamforming as the “Total focusing method (TFM) has improved resolution and accuracy over traditional ultrasonic phased array technology” (Wang, Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mozaffarazadeh et al. (“Efficient nonlinear beamformer based on p’th root of detected signals for linear-array photoacoustic tomography: application to sentinel lymph node imaging” July 2018) discloses a method, system, and computer algorithm for establishing analytic signal values for ultrasonic response signals corresponding to a magnitude value and a phase value for generating image data using the 
Polichetti et al. (“A nonlinear beamformer based on p-th root compression – application to plane wave ultrasound imaging” April 2018) discloses a method, system, and computer algorithm for establishing analytic signal values for ultrasonic response signals corresponding to a magnitude value and a phase value for generating image data using the summation and product of respective sets of analytic signal values with a complex function incorporating the phase value and a fractional exponent of the magnitude and an raising the summation to an inverse of the fractional exponent.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793